Case: 10-50542 Document: 00511470514 Page: 1 Date Filed: 05/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 9, 2011

                                       No. 10-50542                         Lyle W. Cayce
                                                                                 Clerk

JULIE D. BLUM

                                                   Plaintiff-Appellant
v.

NATIONAL SECURITY AGENCY, also known as NSA; OFFICE OF THE
DIRECTOR OF NATIONAL INTELLIGENCE, also known as ODNI

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CV-769


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Julie Blum appeals the district court’s grant of
summary judgment in favor of National Security Agency and Office of the
Director of National Intelligence. We have reviewed the briefs, the record, and
the applicable law as further explicated by able counsel for the parties at oral
argument.      In light of this review we affirm the summary judgment for
essentially the reasons and reasoning given by the district court.
AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.